DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsieh (US 2008/0044220).
Hsieh discloses a cosmetic application device comprising a housing (10) for containing product; and an elongated applicator tip (13) coupled to the housing, the applicator tip including an application surface(133) with an orifice (132) and a channel extending through the applicator tip for delivering product from the housing to the application surface paragraph 15; “The silicone head 13 has on a back side relative to the bevel surface 131 a protrusion 133 which can be used to apply the fluid material or massage the skin of a user” based upon the specification if the protrusion applies the cosmetic then it would have to have a hole to dispense as well. However, since the drawings do not show the alternate embodiment, one having ordinary skill in the art . 

Claims 7, 8, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2008/0044220) in view of Thorpe et al. (US 2014/0234004).
Hsieh discloses a twist button to dispense the cosmetic instead of an airless pump button.  Thorpe et al. shows that that a twist button and airless pump are equivalent structure known in the art (paragraphs 57-58).  Therefore, because these two delivery mechanisms were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the airless pump for twist button.

	
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2008/0044220) in view of Ruschke (DT 2533481A1).
Hsieh discloses the claimed invention except for the brush includes a plurality of bristles attached to a core wire fixedly attached to the applicator tip wherein the core wire is disposed within the vertical cutout region. Ruschke teach a brush including a plurality of bristles attached to a core wire fixedly attached to the applicator tip wherein the core wire is disposed within the vertical cutout region (see Figures 1-4). Therefore, because these two brushes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the airless pump for twist button.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/19/2021